NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        JARRELL SHAKIR, Appellant.

                             No. 1 CA-CR 20-0326
                               FILED 6-10-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-134662-001
                The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Brian Coffman
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. SHAKIR
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Jarrell Taneithius Shakir appeals his conviction of first-degree
criminal trespass. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             We view the facts in the light most favorable to sustaining the
verdict. State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013). Denaya Bryson saw
Shakir running towards her as she parked in her garage. She tried to close
the garage, but Shakir “suddenly [popped] up under the door.” She
continually honked her car horn and reversed out of the garage. Shakir
approached Bryson’s driver-side door, asking why she honked the horn
and if she was another person. Bryson told Shakir that she did not know
him and demanded that he leave. Bryson then called the police.

¶3             Officer Orozco responded to Bryson’s home to discuss the
incident. Orozco left Bryson’s home and then found Shakir. Shakir
mentioned that he approached a woman’s car, believing her to be a mutual
friend from church. Orozco did not arrest Shakir, but continued
investigating by seeking out a landscaper, a potential eyewitness. The
landscaper, Nathan Evans, told Orozco that he witnessed Shakir entering
the garage. Orozco searched the surrounding area again to relocate and
arrest Shakir.

¶4             In August 2019, a Grand Jury indicted Shakir for one count of
first-degree criminal trespass, a class six felony. Bryson testified that as her
garage door closed, Shakir dove like “Indiana Jones . . . up under the door.”
She also testified that Shakir’s movements scared her, so she reversed out
of the garage when Shakir approached her car door. Shakir moved for a
directed verdict of acquittal, which the superior court denied. The jury
convicted Shakir as charged.

¶5           The superior court found beyond a reasonable doubt that
Shakir had at least two historical prior convictions. The convictions
included: armed robbery, a class two felony committed in February 2002,


                                       2
                             STATE v. SHAKIR
                            Decision of the Court

leading to an 18.5-year sentence with 354 days of pre-incarceration credit;
and theft, a class six felony committed in July 2001. The State provided
evidence that Shakir began his prison sentence in October 2003. The State
released Shakir, placing him on community supervision, on February 25,
2019.

¶6             The superior court sentenced Shakir as a category three
repetitive offender and imposed a 3.75-year prison sentence with 234 days
of pre-incarceration credit.

¶7            Shakir first filed an untimely notice of appeal. He later
petitioned for post-conviction relief seeking to file a delayed notice of
appeal. The superior court granted this request and extended the filing
deadline to June 12, 2020. Shakir timely filed the delayed notice of appeal
and we have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 13-4031 and -4033(A).

                               DISCUSSION

¶8            Shakir argues the State presented insufficient evidence to
support his conviction. He also argues that his theft conviction does not
qualify as a historical felony conviction.

I.            Sufficiency of the Evidence

¶9              We review sufficiency of the evidence de novo and resolve all
inferences against Shakir. See State v. Burns, 237 Ariz. 1, 20, ¶ 72 (2015). Our
sufficiency of the evidence analysis hinges on whether substantial evidence
supports the verdict. State v. Stroud, 209 Ariz. 410, 411, ¶ 6 (2005).
Substantial evidence is evidence that “reasonable persons could accept as
sufficient to support a guilty verdict beyond a reasonable doubt.” Id. at 411–
12, ¶ 6 (citation omitted).

¶10            To convict Shakir, the State needed to prove he knowingly
entered or remained unlawfully in or on a residential structure. See A.R.S.
§ 13-1504(A)(1). The State needed to also prove that Shakir understood the
illegality of his entry or remaining. See State v. Malloy, 131 Ariz. 125, 130
(1981). A person knowingly commits an act when the “person is aware or
believes that the person’s conduct is of that nature or that the circumstance
exists. It does not require any knowledge of the unlawfulness of the act or
omission.” A.R.S. § 13-105(10)(b). “Enter or remain unlawfully” involves a
person entering or remaining on premises when that person’s intent for
entering or remaining is unauthorized. See A.R.S. § 13-1501(2).



                                       3
                             STATE v. SHAKIR
                            Decision of the Court

¶11            Shakir claims the State failed to present sufficient evidence to
prove the required mental state. We disagree. Bryson began parking in her
garage when she noticed Shakir approaching. She tried closing her garage
door, but Shakir slid underneath it before it closed. Bryson then honked
repeatedly and tried exiting the garage. Shakir still approached her driver
side window. Shakir did leave after Bryson told him to, but only after
entering Bryson’s garage without permission and despite Bryson’s
affirmative attempt to exclude him. Shakir contends he did not know the
illegality of his entrance because Bryson did not post any “no trespassing”
signs and because he mistook Bryson for someone else. We decline Shakir’s
invitation to reweigh the evidence. See State v. Dodd, 244 Ariz. 182, 185, ¶ 8
(App. 2017). The record contains sufficient evidence from which reasonable
jurors could conclude he knew his entry onto Bryson’s property was
unlawful.

II.           Theft Conviction

¶12            Shakir argues the superior court erred by enhancing his
sentences with his prior theft conviction because it does not qualify as a
historical prior felony. See A.R.S. § 13-105(22)(c). We review statutory
interpretation issues de novo. State v. Pena, 235 Ariz. 277, 279, ¶ 5 (2014).
Shakir concedes that his failure to raise this argument below precludes
appellate relief absent fundamental, prejudicial error. See State v. Henderson,
210 Ariz. 561, 607, ¶¶ 19–20 (2005).

¶13            Shakir contends his theft conviction does not amount to a
historical prior felony because he served a one-year prison sentence starting
in October 2003. “Historical prior felony convictions” includes Shakir’s
theft conviction if he committed the offense within five years of the present
offense. See A.R.S. § 13-105(22)(c). Most notably, “[a]ny time spent on
absconder status while on probation, on escape status or incarcerated is
excluded in calculating if the offense was committed within the preceding
five years.” Id.

¶14             The State provided evidence that Shakir committed the theft
offense in July 2001. The State also showed that Shakir served an 18.5-year
prison sentence, with 354 days of pre-incarceration credit, beginning in
October 2003. Shakir left prison and began community supervision in
February 2019 before committing the present offense in July 2019. Because
Shakir served 15.25 years in prison plus the 354 days of pre-incarceration
credit, the superior court did not err in finding the theft offense occurred
within five years of the present offense. See A.R.S. § 13-105(22)(c); see also
State v. Jones, 246 Ariz. 452, 454, ¶ 5 (2019) (we apply the plain meaning to


                                      4
                          STATE v. SHAKIR
                         Decision of the Court

statutory language that is clear and unambiguous). We find no error,
fundamental or otherwise, in Shakir’s sentence.

                             CONCLUSION

¶15         We affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                      5